Case: 20-50974      Document: 00515981138         Page: 1     Date Filed: 08/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   August 17, 2021
                                  No. 20-50974
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Nelson Aragones,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:18-CR-3544-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Nelson
   Aragones has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Aragones has filed a response. The record is not


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50974     Document: 00515981138          Page: 2   Date Filed: 08/17/2021




                                   No. 20-50974


   sufficiently developed to allow us to make a fair evaluation of Aragoness’s
   claim of ineffective assistance of counsel; we therefore decline to consider
   the claim without prejudice to collateral review. See United States v. Isgar,
   739 F.3d 829, 841 (5th Cir. 2014).
         We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Aragones’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.    Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2